Title: To George Washington from Major General Stirling, 1 March 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dr Sir
            Baskingridge [N.J.] March 1st 1780
          
          I had prepared the enclosed paper for the police of the Division under my Command and was going to Issue it [in] division Orders; But on Considering that it might be more pleasing to your Excellency to have the police of the Whole Army Uniform in every Scituation; I have enclosed it for your Excellency’s perusal and determination. I am &c.
        